I concur with Mr. Justice THURMAN.
The gravamen of the action, as stated in the complaint, is that the defendants sold the stock to the company, and that it purchased it from them when it was insolvent, of which the defendants had knowledge, and hence the company sought to recover back the moneys which it alleged it had so paid to the defendants. The defendants denied that they sold the stock to the company, or that they received any money from it or that they had any dealings whatever with or on behalf of the company, or that they had any knowledge of the company's financial status or condition, and alleged that they originally bought the stock from Murphy, and sold it back to him at the same price, and that Murphy, and not the company, paid them the full purchase price. As is seen by findings 3, 4, and 5, these issues were specifically found in favor of the defendants. That such findings are well supported by the evidence the record clearly shows.
The claim, however, is made that, since it was alleged and denied that the moneys with which the stock as purchased were "moneys and property" of the company, of which the defendants had knowledge, the court was required to make a direct or specific finding as to such ultimate *Page 498 
fact, but failed to do so. I think there are two answers to the contention. In the first place, when the court found that the stock was not sold to the company, but to Murphy, who paid the purchase price, and that the defendants received no moneys from the company, and had no dealings with it, plaintiff's cause of action as stated in the complaint was gone. There are no allegations in the complaint that Murphy wrongfully took moneys of the company and converted them to his own use and with them purchased the stock, or that the defendants had any knowledge of such fact, or that the defendants, with such knowledge, sold the stock and received the funds, and were thus themselves guilty of a conversion of them. The complaint does not proceed on any such theory. It proceeds on the theory that the company itself purchased the stock and itself paid for it, and seeks to recover the moneys back so paid by it on the ground that it, because of its insolvency, had no lawful right to purchase the stock. All of the essential allegations in such respect were directly and specifically found against the company; and the company, on appeal, may not now convert its cause into one of conversion and on an entirely different theory. It is bound by its cause as laid.
In the second place, when the court found that the defendants sold the stock to Murphy, and not to the company, that Murphy and not the company paid the full purchase price, that the defendants received no money from the company, and had no dealings with it, such findings imply that the stock was purchased with funds of Murphy, and not of the company, and a want of knowledge of the defendants that the funds belonged to another or to the company.
With respect to the evidence, I think the great preponderance of it shows that the defendants had no knowledge that the moneys with which the stock was purchased by Murphy were funds of the company or of any one except Murphy, or from what source he obtained them.